DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 12/15/2021. 
Claim(s) 6-14 are currently pending. 
Claim(s) 6 has been amended. 
Claim(s) 1-5 have been canceled. 

Response to Arguments
Applicant’s arguments, see Remarks filed 12/15/2021, with respect to the rejection of claims 6-14 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of claims 6-14 under 35 U.S.C. §112(b) has been withdrawn. 

Allowable Subject Matter
Claims 6-14 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 6

Regarding claims 7-14
Claims 7-14 are allowed based on their dependency on claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721